     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 1 of 41 Page ID #:1



 1    Glen L. Kulik, Esq. (SBN 082170)
      gkulik@kgswlaw.com
 2    David A. Bernardoni, Esq. (SBN 228155)
      dbernardoni@kgswlaw.com
 3    KULIK GOTTESMAN SIEGEL & WARE LLP
      15303 Ventura Blvd., Suite 1400
 4    Sherman Oaks, CA 91403
      Tel: (310) 557-9200
 5    Fax: (310) 557-0224
 6    Francis Malofiy, Esq. (pro hac motion pending)
      francis@francisalexander.com
 7    Alfred (AJ) Fluehr, Esq. (pro hac motion pending)
      aj@francisalexander.com
 8    FRANCIS ALEXANDER, LLC
      280 N. Providence Rd., Suite 1
 9    Media, PA 19063
      Tel: (215) 500-1000
10    Fax: (215) 500-1005
11    Attorneys for Plaintiffs
12                      UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14    William Smith;                              Case No.:
15    Brian Clover;
      Scott McCulloch
16
            Plaintiff                             COMPLAINT FOR
17                        v.                      COPYRIGHT INFRINGEMENT
      The Weeknd;
18
      Abel M. Tesfaye (p/k/a The Weeknd);         Counts:
19    Jason Quenneville (p/k/a DaHeala);          1. Direct Copyright Infringement
      Ahmad Balshe (p/k/a Belly);                 2. Contributory Copyright Infringement
20
      Savan Harish Kotecha;                       3. Vicarious Copyright Infringement
21    Ali Payami;                                 4. Declaration of Authorship/Ownership
      Karl Martin Sandberg (p/k/a Max             5. Accounting – Declaratory Relief
22
      Martin);                                    6. Constructive Trust – Declaratory
23    Peter Anders Svensson;                         Relief
      The Weeknd XO, LLC;                         7. Unjust Enrichment
24
      The Weeknd XO, Inc.;
25    DaHeala & Co., LLC;
      MXM, LLC;
26
      MXM Publishing;                             DEMAND FOR JURY TRIAL
27    MXM Music AB;
      Wolf Cousins;
28
      Universal Music Group, Inc.;
                                              1
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 2 of 41 Page ID #:2



 1    Universal Music Publishing, Inc.
 2
      Universal Music Corporation;
      Universal Music Publishing LTD;
 3    Universal Music Publishing BL Limited;
 4
      Big Life Music Ltd;
      Kobalt Songs Music Publishing, Inc.;
 5    KMR Music Royalties II SCSP;
 6    SONGS Music Publishing LLC;
      Songs of SMP;
 7    Warner/Chappell Music, Inc.;
 8    WB Music Corp.;
      Warner/Chappell Music Scandinavia AB
 9    Sal and CO Management LP;
10    Sal and CO LP;
      Wassim Salibi (aka Tony Sal)
11       (general partner of Sal and Co);
12    Artist Nation Management Group, Inc.
         (general partner of Sal and Co);
13    The Weeknd XO Music, ULC
14    XO&co., Inc. (d/b/a XO)
      UMG Recordings, Inc. (d/b/a Republic
15    Records);
16
            Defendants
17

18

19

20
21

22

23

24

25

26

27

28

                                               2
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 3 of 41 Page ID #:3



 1                                      COMPLAINT
 2          1.     This music copyright infringement suit concerns superstar artist The
 3    Weeknd blatantly copying Plaintiffs’ song “I Need To Love” to create the song “A
 4    Lonely Night” included on his chart-topping and Grammy award-winning Starboy
 5    album. A quick listen to the key-matched comparison at the following link will
 6    quickly dispel any doubt that Plaintiffs’ song was copied: https://youtu.be/y-
 7    WCCWWYsj0.
 8          2.     In 2004-05, three UK songwriters—plaintiffs William “Billy” Smith,
 9    Brian Clover, and Scott McCulloch—jointly wrote, recorded, engineered,
10    produced, and performed a song named “I Need To Love,” as well as several
11    others. The trio jointly own all rights and copyrights in “I Need To Love.” The
12    song can be found here: https://youtu.be/yu7DKWQ2ibM.
13          3.     As a result of their output and talent, in 2005 publisher Big Life Music
14    acquired rights to shop three of Plaintiffs’ songs to artists, including “I Need to
15    Love,” as well as songs titled “Be My Light” and “Walk Away.”
16          4.     Plaintiffs’ “I Need to Love” was in fact pitched all over the world to
17    many artists by Big Life.
18          5.     In 2008, Big Life Music (and its rights to promote Plaintiffs’ songs)
19    were acquired by Universal Music Publishing Group, by and through the company
20    Universal Music Publishing BL Limited, a successor business to Big Life.
21          6.     In 2016, Universal informed Plaintiffs that the 3 songs had not been
22    exploited.
23          7.     Shortly thereafter, on November 11, 2016, Universal voluntarily
24    relinquished all claims to Plaintiffs’ compositions, stating that “Publisher confirms
25    that it has relinquished any and all claim in and to the unexploited compositions
26    listed in the schedule to this letter with effect from 11 November 2016.” This
27    relinquishment included “I Need To Love.”
28

                                                3
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 4 of 41 Page ID #:4



 1            8.    Two weeks later on November 25, 2016, artist The Weeknd (real
 2    name is Abel Tesfaye) and Universal released his massively successful album
 3    Starboy, which topped the charts. On that album was a song named “A Lonely
 4    Night.” It can be found here: https://youtu.be/i4ghdw373a4.
 5            9.    The trio first became aware of “A Lonely Night” when plaintiff
 6    Clover heard the song while shopping at Topman in Colchester, UK. Mr. Clover
 7    instantly knew that the song he was hearing was in fact the trio’s “I Need To Love”
 8    that Plaintiffs had written in 2004-05 and which Universal promoted from 2005-
 9    2016.
10            10.   A comparison of “A Lonely Night” and Plaintiffs’ song “I Need To
11    Love” shows that the songs are not only substantially similar, but strikingly
12    similar.
13            11.   Plaintiffs’ expert musicologist, Alexander Stewart, is clear that the
14    similarities between the two songs could only result from copying:
15                  My preliminary investigation and analysis has revealed
16                  substantial similarities between these two songs. Subjectively,
                    I believe these similarities are so clear as to be obvious even
17                  to a casual listener. As seen in my objective analysis below,
18                  these similarities amount to, both quantitatively and
                    qualitatively, the most important musical expression in both
19
                    works. In my opinion, based on the level of detail in which these
20                  similarities are found, these similarities could only result from
21                  copying.
22    See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphasis
23    added).
24            12.   Indeed, Dr. Stewart’s analysis observes that key parts of “A Lonely
25    Night” are practically identical to “I Need to Love”:
26    ///
27    ///
28    ///

                                                  4
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 5 of 41 Page ID #:5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20    See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphasis
21    added).
22          13.   Dr. Stewart’s report concludes:
23                The passages discussed above are the most important and
24                memorable musical expression in both songs. Composers and
                  producers in popular music consider that, in order to be
25                successful, songs must contain at least one or more of these
26                memorable passages or “hooks.” These passages are
                  unquestionably the “hooks” or most valuable expression in
27
                  each song.
28

                                              5
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 6 of 41 Page ID #:6



 1                 [] In this investigation and analysis I have found substantial
 2                 similarities that in my opinion can only be the result of copying.
                   These similarities include melodic, harmonic, rhythmic, and
 3                 foundational musical expression more generally as well as
 4                 important details. This expression is the most valuable content
                   in both songs both from a quantitative and qualitative
 5
                   perspective.
 6
      See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphases
 7
      added).
 8
            14.    The identical and strikingly similar nature of the two songs establishes
 9
      access.
10
            15.    It is not a coincidence that Universal Music released the Starboy
11
      album just two weeks after Universal returned “I Need To Love” back to Plaintiffs.
12
            16.    Not only is access proven by the songs’ striking similarities, but
13
      access is also proven through both Plaintiffs’ and Defendants’ contacts at
14
      Universal.
15
            17.    The writers credited for the song “A Lonely Night” are defendants
16
      Tesfaye (The Weeknd), Jason Quenneville (p/k/a DeHeala), Ahmad Balshe (p/k/a
17
      Belly), Savan Hrish Kotecha, Ali Payami, Martin Sandberg (p/k/a Max Martin),
18
      and Peter Anders Svensson.
19
            18.    At all relevant times Defendant Jason Quenneville, professionally
20
      known as DaHeala, was an in-house producer for Universal Music Publishing and
21
      had access to Plaintiffs’ songs. He was given priority access to unexploited songs
22
      at Universal, including Plaintiffs’ “I Need To Love.”
23
            19.    Furthermore, defendant Quenneville has been at all relevant times the
24
      in-house producer for The Weeknd and his creative director, and wrote five songs
25
      on the Starboy album including “A Lonely Night.”
26
            20.    The fact that The Weeknd producer and co-writer Quenneville also
27
      worked at Universal and for The Weeknd, and had access Plaintiffs’ music, simply
28
      confirms that Defendants had access to and in fact copied Plaintiffs’ song.
                                                 6
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 7 of 41 Page ID #:7



 1          21.    This is not the first time that The Weeknd has been accused of music
 2    copyright infringement concerning the Starboy album.
 3          22.    For instance, the artist Yasminah has sued The Weeknd for taking her
 4    song “Hooyo” also known as “Jewel of My Life” to create the title track “Starboy,”
 5    while at least two producers for Yasminah have already settled out of court with
 6    the superstar.
 7          23.    Other lawsuits against Defendants include allegations that The
 8    Weeknd copied a composer’s film score to create hit song “The Hills,” and that
 9    when creating “Belong to the World” The Weeknd sampled the song “Machine
10    Gun” from the artist Portishead over his objection.
11          24.    Furthermore, according to performing rights organizations’ records, it
12    appears that “duplicate claims” have been lodged against dozens of songs written
13    and/or performed by The Weeknd, including those co-written by Jason
14    Quenneville.
15          25.    Clearly, the Weeknd does not create his own work, but merely
16    slavishly copies others. The Weeknd’s songwriting process includes using other
17    people’s work to write songs.
18          26.    Plaintiffs’ song is registered with the Copyright Office at number:
19    SRu001345680, protecting their musical composition “I Need To Love.” See
20    Exhibit 2. Defendants’ song is registered with the Copyright Office at numbers:
21    PA0002083923, PA0002063071, PA0002082977, and SR0000814318.
22          27.    The sheet music on sale of “A Lonely Night” lists the following
23    entities as benefitting from the infringing exploitation of Plaintiffs’ work:
24                 Songs Music Publishing, LLC o/b/o Songs Of SMP, MXM, WB
25                 Music Corp., Wolf Cousins, Warner/Chappell Music
                   Scandinavia AB, Universal Music Corp. and Sal And Co LP. All
26                 Rights for MXM Administered Worldwide by Kobalt Songs
27                 Music Publishing. All Rights for Wolf Cousins and
                   Warner/Chappell Music Scandinavia AB in the U.S. and
28
                   Canada Administered by WB Music Corp. All Rights for Sal And
                                                 7
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 8 of 41 Page ID #:8



 1                 Co LP Administered by WB Music Corp. and Universal Music
 2                 Corp.

 3    Exhibit 3.
 4          28.    All predicate acts of infringement took place in the United States, and
 5    upon information and belief in the Central District of California.
 6          29.    Plaintiffs are also entitled as a matter of law to a declaration of
 7    ownership and authorship in “A Lonely Night,” and actual damages, direct profits,
 8    and indirect profits from the exploitation of the song.
 9          30.    As a result of Defendants’ conduct, Plaintiffs are entitled to damages,
10    which include but are not limited to licensing fees, mechanical royalties,
11    advertising revenue, streaming revenue, and concert revenue—and any other
12    revenue derived from the exploitation of “A Lonely Night” and the Starboy album.
13                                            *****
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 8
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
     Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 9 of 41 Page ID #:9



 1

 2
                               THE PARTIES
 3                                       Plaintiffs
 4    William “Billy” Smith                                                    “Smith”
 5          31.   Plaintiff Billy Smith is a resident of the United Kingdom, and holds
 6    dual citizenship with the United Kingdom and the United States.
 7          32.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
 8    with Clover and McCulloch.
 9          33.   The trio also co-produced, co-engineered, and collectively performed
10    the song.
11    Brian Clover                                                            “Clover”
12          34.   Plaintiff Brian Clover is a resident and citizen of the United Kingdom.
13          35.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
14    with Smith and McCulloch.
15          36.   The trio also co-produced, co-engineered, and collectively performed
16    the song.
17    Scott McCulloch                                                   “McCulloch”
18          37.   Plaintiff Scott McCulloch is a resident and citizen of the United
19    Kingdom.
20          38.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
21    with Smith and Clover.
22          39.   The trio also co-produced, co-engineered, and collectively performed
23    the song.
24

25

26

27

28

                                               9
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 10 of 41 Page ID #:10



 1                                             Defendants
 2   The Weeknd
 3         40.    The Weeknd, upon information and belief, is a band, company,
 4   partnership, and/or songwriting group led by Abel M. Tesfaye who also performs
 5   professionally under that name. The Weeknd resides in this district.
 6         41.    Defendant directly infringed Plaintiffs’ song by duplicating it,
 7   creating derivative works, publicly performing it, and otherwise reproducing it
 8   without authorization.
 9         42.    At all points Defendant had the right and ability to control or stop the
10   infringing conduct but failed to do so.
11         43.    At all points Defendant knew of the infringement and also materially
12   contributed and caused the infringement by, including but not limited to,
13   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
14   Night” and/or permitting their use.
15         44.    Defendant has received significant financial benefits as a result of the
16   infringement.
17   Defendant Abel M. Tesfaye                                         “The Weeknd”
18         45.    Defendant Abel Tesfaye is professionally known as “The Weeknd.”
19         46.    The Weeknd is a resident of Hidden Hills, CA.
20         47.    The Weeknd released his album, Starboy, on November 25, 2016. The
21   album rocketed to the top of the charts and has been certified as double platinum in
22   the United States.
23         48.    Tesfaye is listed as one the authors and writers of the track on Starboy
24   called “A Lonely Night.”
25         49.    Tesfaye directly infringed Plaintiffs’ song by duplicating it, creating
26   derivative works, publicly performing it, and otherwise reproducing it without
27   authorization.
28

                                                 10
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 11 of 41 Page ID #:11



 1         50.    At all points Defendant had the right and ability to control or stop the
 2   infringing conduct but failed to do so.
 3         51.    At all points Defendant knew of the infringement and also materially
 4   contributed and caused the infringement by, including but not limited to,
 5   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 6   Night” and/or permitting their use.
 7         52.    Defendant has received significant financial benefits as a result of the
 8   infringement.
 9   Defendant Jason Quenneville                                             “DaHeala”
10         53.    Defendant Jason Quenneville is a producer known as DaHeala. On
11   information and belief he is a resident of Los Angeles, CA.
12         54.    Quenneville is credited as a writer on “A Lonely Night.”
13         55.    Quenneville also has worked during the relevant time periods in and
14   around 2016 as an in house producer and artist at Universal Music. During that
15   same time period he was in-house producer and creative director for The Weeknd,
16   and co-authored multiple songs for The Weeknd, including “A Lonely Night” on
17   the Starboy album.
18         56.    By virtue of his employment and other relationships with Universal,
19   Quenneville had access to Plaintiffs’ song “I Need to Love”.
20         57.    Quenneville directly infringed Plaintiffs’ song by duplicating it,
21   creating derivative works, and otherwise reproducing it without authorization.
22         58.    At all points Defendant had the right and ability to control or stop the
23   infringing conduct but failed to do so.
24         59.    At all points Defendant knew of the infringement and also materially
25   contributed and caused the infringement by, including but not limited to,
26   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
27   Night” and/or permitting their use.
28

                                               11
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 12 of 41 Page ID #:12



 1         60.    Defendant has received significant financial benefits as a result of the
 2   infringement.
 3   Defendant Ahmad Balshe                                                      “Belly”
 4         61.    Defendant Ahmad Balshe is listed as an author of the song “A Lonely
 5   Night.” He is professionally known as “Belly.”
 6         62.    On information and belief Balshe resides in Encino, California, in the
 7   Central District of California.
 8         63.    Balshe directly infringed Plaintiffs’ song by duplicating it, creating
 9   derivative works, and otherwise reproducing it without authorization.
10         64.    At all points Defendant had the right and ability to control or stop the
11   infringing conduct but failed to do so.
12         65.    At all points Defendant knew of the infringement and also materially
13   contributed and caused the infringement by, including but not limited to,
14   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
15   Night” and/or permitting their use.
16         66.    Defendant has received significant financial benefits as a result of the
17   infringement.
18   Defendant Savan Harish Kotecha                                          “Kotecha”
19         67.    Defendant Savan Kotecha is listed as a co-author of “A Lonely
20   Night.”
21         68.    On information and belief, Kotecha resides in Los Angeles, CA, in the
22   Central District of California.
23         69.    Kotecha directly infringed Plaintiffs’ song by duplicating it, creating
24   derivative works, and otherwise reproducing it without authorization.
25         70.    At all points Defendant had the right and ability to control or stop the
26   infringing conduct but failed to do so.
27         71.    At all points Defendant knew of the infringement and also materially
28   contributed and caused the infringement by, including but not limited to,

                                               12
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 13 of 41 Page ID #:13



 1   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 2   Night” and/or permitting their use.
 3         72.     Defendant has received significant financial benefits as a result of the
 4   infringement.
 5   Defendant Ali Payami                                                     “Payami”
 6         73.     Defendant Ali Payami is listed as a co-author of “A Lonely Night.”
 7         74.     On information and belief Payami resides in the Central District of
 8   California.
 9         75.     Payami directly infringed Plaintiffs’ song by duplicating it, creating
10   derivative works, and otherwise reproducing it without authorization.
11         76.     At all points Defendant had the right and ability to control or stop the
12   infringing conduct but failed to do so.
13         77.     At all points Defendant knew of the infringement and also materially
14   contributed and caused the infringement by, including but not limited to,
15   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
16   Night” and/or permitting their use.
17         78.     Defendant has received significant financial benefits as a result of the
18   infringement.
19   Defendant Karl Martin Sandberg                                     “Max Martin”
20         79.     Defendant Karl Martin Sandberg is listed as a co-author of “A Lonely
21   Night.” He is professionally known as Max Martin.
22         80.     On information and belief Sandberg resides in the Central District of
23   California.
24         81.     Sandberg owns the entities MXM, LLC, MXM Publishing, and MXM
25   Music AB (“Sandberg entities”).
26         82.     Sandberg directly infringed Plaintiffs’ song by duplicating it, creating
27   derivative works, and otherwise reproducing it without authorization.
28

                                                13
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 14 of 41 Page ID #:14



 1         83.     At all points Defendant had the right and ability to control or stop the
 2   infringing conduct but failed to do so.
 3         84.     At all points Defendant knew of the infringement and also materially
 4   contributed and caused the infringement by, including but not limited to,
 5   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 6   Night” and/or permitting their use.
 7         85.     Defendant has received significant financial benefits as a result of the
 8   infringement.
 9   Defendant Peter Anders Svensson
10         86.     Defendant Peter Svensson is listed as a co-author on the song “A
11   Lonely Night.”
12         87.     On information and belief Svensson resides in the Central District of
13   California.
14         88.     Svensson directly infringed Plaintiffs’ song by duplicating it, creating
15   derivative works, and otherwise reproducing it without authorization.
16         89.     At all points Defendant had the right and ability to control or stop the
17   infringing conduct but failed to do so.
18         90.     At all points Defendant knew of the infringement and also materially
19   contributed and caused the infringement by, including but not limited to,
20   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
21   Night” and/or permitting their use.
22         91.     Defendant has received significant financial benefits as a result of the
23   infringement.
24   Defendant The Weeknd XO, LLC
25         92.     Defendant The Weeknd XO, LLC, is a Delaware corporation,
26   headquartered in Los Angeles, CA. Upon information and belief, Abel Tesfaye
27   uses this entity to create, promote, and sell his music.
28

                                                14
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 15 of 41 Page ID #:15



 1         93.    Defendant directly infringed Plaintiffs’ song by duplicating it,
 2   creating derivative works, and otherwise reproducing it without authorization.
 3         94.    At all points Defendant had the right and ability to control or stop the
 4   infringing conduct but failed to do so.
 5         95.    At all points Defendant knew of the infringement and also materially
 6   contributed and caused the infringement by, including but not limited to,
 7   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 8   Night” and/or permitting their use.
 9         96.    Defendant has received significant financial benefits as a result of the
10   infringement.
11   Defendant The Weeknd XO, Inc.
12         97.    Defendant The Weeknd XO, Inc. is an entity headquartered in Los
13   Angeles, CA.
14         98.    It does not appear to be formally registered in any US state, but it does
15   appear on the copyright registration filed for “A Lonely Night,” number:
16   PA0002082977, and other songs on the Starboy album.
17         99.    Upon information and belief, Abel Tesfaye uses this entity to create,
18   promote, and sell his music.
19         100. Defendant directly infringed Plaintiffs’ song by duplicating it,
20   creating derivative works, and otherwise reproducing it without authorization.
21         101. At all points Defendant had the right and ability to control or stop the
22   infringing conduct but failed to do so.
23         102. At all points Defendant knew of the infringement and also materially
24   contributed and caused the infringement by, including but not limited to,
25   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
26   Night” and/or permitting their use.
27         103. Defendant has received significant financial benefits as a result of the
28   infringement.

                                               15
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 16 of 41 Page ID #:16



 1   Defendant Daheala & Co., LLC
 2         104.   Daheala & Co. is a label for Jason Quenneville incorporated in
 3   California and headquartered in Los Angeles.
 4         105. Defendant directly infringed Plaintiffs’ song by duplicating it,
 5   creating derivative works, and otherwise reproducing it without authorization.
 6         106. At all points Defendant had the right and ability to control or stop the
 7   infringing conduct but failed to do so.
 8         107. At all points Defendant knew of the infringement and also materially
 9   contributed and caused the infringement by, including but not limited to,
10   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
11   Night” and/or permitting their use.
12         108. Defendant has received significant financial benefits as a result of the
13   infringement.
14   Defendant MXM, LLC
15         109.   Defendant MXM LLC is a single member LLC, of which Karl Martin
16   Sandberg is the member.
17         110. It is incorporated in the state of California, and headquartered in
18   Beverly Hills. It is believed to be doing business as “MXM.”
19         111. MXM LLC directly infringed Plaintiffs’ song by duplicating it,
20   creating derivative works, and otherwise reproducing it without authorization.
21         112. At all points Defendant had the right and ability to control or stop the
22   infringing conduct but failed to do so.
23         113. At all points Defendant knew of the infringement and also materially
24   contributed and caused the infringement by, including but not limited to,
25   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
26   Night” and/or permitting their use.
27         114. Defendant has received significant financial benefits as a result of the
28   infringement.

                                               16
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 17 of 41 Page ID #:17



 1   Defendant MXM Publishing
 2         115. On information and belief, Defendant is an entity headquartered in
 3   Los Angeles, CA, which publishes music for Karl Martin Sandberg and is
 4   otherwise owned by him.
 5         116. Defendant directly infringed Plaintiffs’ song by duplicating it,
 6   creating derivative works, and otherwise reproducing it without authorization.
 7         117. At all points Defendant had the right and ability to control or stop the
 8   infringing conduct but failed to do so.
 9         118. At all points Defendant knew of the infringement and also materially
10   contributed and caused the infringement by, including but not limited to,
11   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
12   Night” and/or permitting their use.
13         119. Defendant has received significant financial benefits as a result of the
14   infringement
15   Defendant MXM Music AB
16         120. On information and belief, Defendant is owned by Karl Martin
17   Sandberg. Defendant is a Swedish company which does business by and through
18   Martin in Los Angeles, CA, including for the Starboy album.
19         121. On information and belief, Defendant is doing business as Wolf
20   Cousins, and owns the Wolf Cousins trademark.
21         122. On information and belief, Defendant is also doing business as MXM
22   Publishing.
23         123. Defendant directly infringed Plaintiffs’ song by duplicating it,
24   creating derivative works, and otherwise reproducing it without authorization.
25         124. At all points Defendant had the right and ability to control or stop the
26   infringing conduct but failed to do so.
27         125. At all points Defendant knew of the infringement and also materially
28   contributed and caused the infringement by, including but not limited to,

                                               17
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 18 of 41 Page ID #:18



 1   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 2   Night” and/or permitting their use.
 3         126. Defendant has received significant financial benefits as a result of the
 4   infringement.
 5   Wolf Cousins
 6         127.   Upon information and belief Wolf Cousins is an entity which owns or
 7   administers or publishes “A Lonely Night.” It is affiliated with Max Martin.
 8   Performing rights organizations such as ASCAP indicate that it is represented by
 9   WB Music Corp. and Warner/Chappell Music Inc.
10         128. Defendant directly infringed Plaintiffs’ song by duplicating it,
11   creating derivative works, and otherwise reproducing it without authorization.
12         129. At all points Defendant had the right and ability to control or stop the
13   infringing conduct but failed to do so.
14         130. At all points Defendant knew of the infringement and also materially
15   contributed and caused the infringement by, including but not limited to,
16   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
17   Night” and/or permitting their use.
18         131. Defendant has received significant financial benefits as a result of the
19   infringement.
20   Universal Music Group, Inc.; Universal Music Publishing, Inc. (d/b/a
21
     Universal Music Publishing Group); Universal Music Corporation

22         132. The Universal Defendants own UMG Recordings, Inc., and the UK

23   Universal entities. Unless otherwise stated, when Plaintiffs refer to “Universal

24   defendants" they are referring to all Universal entities around the world.

25         133. Defendants maintain offices in Los Angeles, CA and otherwise do

26   business there.

27         134. Defendants own and/or or publish and/or or administer “A Lonely

28   Night.”

                                               18
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 19 of 41 Page ID #:19



 1         135. Defendants directly infringed Plaintiffs’ song by duplicating it,
 2   creating derivative works, and otherwise reproducing it without authorization.
 3         136. At all points Defendants had the right and ability to control or stop the
 4   infringing conduct but failed to do so.
 5         137. At all points Defendants knew of the infringement and also materially
 6   contributed and caused the infringement by, including but not limited to,
 7   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 8   Night” and/or permitting their use.
 9         138. Defendants have received significant financial benefits as a result of
10   the infringement.
11   Universal Music Publishing LTD; Universal Music Publishing BL Limited;
12
     Big Life Music Ltd

13         139. On information and belief Universal Music Publishing BL Limited

14   and Universal Music Publishing LTD are UK companies which are the successor

15   corporations to Big Life Music LTD. Big Life Music represented Plaintiffs and

16   shopped their songs to artists for development from 2005 until 2008.

17         140. Big Life was acquired by Universal Music Publishing Group in 2008.

18         141. It was through Big Life and the Universal Defendants that the other

19   Defendants found and copied Plaintiffs’ song “I Need To Love.”

20         142. Not coincidentally on November 11, 2016, just two weeks before The

21   Weeknd released the Starboy album with “A Lonely Night” on it, Defendants and

22   all other Universal entities ceded any and all rights back to Plaintiffs in “I Need To

23   Love” and made it clear that the work was “unexploited.”

24         143. Furthermore, Defendants directly infringed Plaintiffs’ song by

25   duplicating it, creating derivative works, and otherwise reproducing it without

26   authorization. They also own, administer, and/or publish Defendants’ song.

27         144. At all points Defendants had the right and ability to control or stop the

28   infringing conduct but failed to do so.

                                               19
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 20 of 41 Page ID #:20



 1         145. At all points Defendants knew of the infringement and also materially
 2   contributed and caused the infringement by, including but not limited to,
 3   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 4   Night” and/or permitting their use.
 5         146. Defendants have received significant financial benefits as a result of
 6   the infringement.
 7   Kobalt Songs Music Publishing, Inc.; KMR Music Royalties II SCSP
 8         147. The Kobalt defendants administer intellectual property for the
 9   Defendants in relation to the exploitation of “A Lonely Night” and the Starboy
10   album, including in Los Angeles, CA.
11         148. The Kobalt entities purchased SONGS Music Publishing’s catalogue
12   of songs in December 2017, which included the Starboy album and “A Lonely
13   Night.”
14         149. Kobalt owns and/or or publishes and/or or administers “A Lonely
15   Night.”
16         150. Kobalt also administers defendant Karl Sandberg and his entities’
17   intellectual property.
18         151. Defendants directly infringed Plaintiffs’ song by duplicating it,
19   creating derivative works, and otherwise reproducing it without authorization.
20         152. At all points Defendants had the right and ability to control or stop the
21   infringing conduct but failed to do so.
22         153. At all points Defendants knew of the infringement and also materially
23   contributed and caused the infringement by, including but not limited to,
24   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
25   Night” and/or permitting their use.
26         154. Defendants have received significant financial benefits as a result of
27   the infringement.
28

                                               20
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 21 of 41 Page ID #:21



 1   SONGS Music Publishing LLC
 2         155. Songs Music is incorporated in New York, and maintains an office in
 3   Los Angeles, CA. Upon information and belief it also does business under the
 4   name “Songs of SMP.”
 5         156. Songs Music published “A Lonely Night” and the Starboy album.
 6         157. Songs Music sold its catalogue to Kobalt Capital in or around
 7   December 2017.
 8         158. On information and belief the Kobalt defendants are a successor
 9   company or companies to Songs Music Publishing LLC.
10         159. Defendant directly infringed Plaintiffs’ song by duplicating it,
11   creating derivative works, and otherwise reproducing it without authorization.
12         160. At all points Defendant had the right and ability to control or stop the
13   infringing conduct but failed to do so.
14         161. At all points Defendant knew of the infringement and also materially
15   contributed and caused the infringement by, including but not limited to,
16   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
17   Night” and/or permitting their use.
18         162. Defendant has received significant financial benefits as a result of the
19   infringement.
20   Songs of SMP
21         163. Songs of SMP is an entity which owns and/or administers and/or
22   publishes “A Lonely Night.”
23         164.   Defendant directly infringed Plaintiffs’ song by duplicating it,
24   creating derivative works, and otherwise reproducing it without authorization.
25         165. At all points Defendant had the right and ability to control or stop the
26   infringing conduct but failed to do so.
27         166. At all points Defendant knew of the infringement and also materially
28   contributed and caused the infringement by, including but not limited to,

                                               21
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 22 of 41 Page ID #:22



 1   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 2   Night” and/or permitting their use.
 3         167. Defendant has received significant financial benefits as a result of the
 4   infringement.
 5   WB Music Corp.; Warner/Chappell Music, Inc.; Warner/Chappell
 6   Music Scandinavia AB
 7         168. WB Music Corp. is incorporated in California and is part of a
 8   worldwide music empire run by Warner Music. Warner/Chappell Music is a
 9   Delaware      corporation   which     maintains   offices   in   Los    Angeles,   CA.
10   Warner/Chappell owns Warner/Chappell Music Scandinavia AB.
11         169. Defendants own and/or publish and/or administer “A Lonely Night,”
12   at least in part, including for several other defendant including Payami, Sal and Co,
13   and Wolf Cousins.
14         170. Defendants directly infringed Plaintiffs’ song by duplicating it,
15   creating derivative works, and otherwise reproducing it without authorization.
16         171. At all points Defendants had the right and ability to control or stop the
17   infringing conduct but failed to do so.
18         172. At all points Defendants knew of the infringement and also materially
19   contributed and caused the infringement by, including but not limited to,
20   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
21   Night” and/or permitting their use.
22         173. Defendants have received significant financial benefits as a result of
23   the infringement.
24   Defendant Sal and CO Management LP                                     “Sal and CO”
25         174.     Sal and Co is a Delaware entity, headquartered in Beverly Hills, CA.
26         175. Upon information and belief, it is doing business as Sal and CO LP.
27         176. Its general partners are Tony Sal and Artist National Management
28   Group, Inc.

                                                22
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 23 of 41 Page ID #:23



 1          177. Defendant directly infringed Plaintiffs’ song by duplicating it,
 2   creating derivative works, and otherwise reproducing it without authorization.
 3          178. At all points Defendant had the right and ability to control or stop the
 4   infringing conduct but failed to do so.
 5          179. At all points Defendant knew of the infringement and also materially
 6   contributed and caused the infringement by, including but not limited to,
 7   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 8   Night” and/or permitting their use.
 9          180. Defendant has received significant financial benefits as a result of the
10   infringement.
11   Defendant Sal and CO LP                                         “Sal and CO”
12          181. Sal and Co is a Delaware entity, headquartered in Beverly Hills, CA.
13          182. Its general partners are Tony Sal and Artist National Management
14   Group, Inc.
15          183. Defendant directly infringed Plaintiffs’ song by duplicating it,
16   creating derivative works, and otherwise reproducing it without authorization.
17          184. At all points Defendant had the right and ability to control or stop the
18   infringing conduct but failed to do so.
19          185. At all points Defendant knew of the infringement and also materially
20   contributed and caused the infringement by, including but not limited to,
21   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
22   Night” and/or permitting their use.
23          186. Defendant has received significant financial benefits as a result of the
24   infringement.
25   Defendant Wassim Salibi                                          (a/k/a      Tony
26   Sal)
27          187.   Wassim Salibi (aka Tony Sal) is a general partner of Sal and CO LP
28   and/or Sal and CO Management LP.

                                               23
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 24 of 41 Page ID #:24



 1         188. Salibi is a co-manager of The Weeknd.
 2         189. Defendant directly infringed Plaintiffs’ song by duplicating it,
 3   creating derivative works, and otherwise reproducing it without authorization.
 4         190. At all points Defendant had the right and ability to control or stop the
 5   infringing conduct but failed to do so.
 6         191. At all points Defendant knew of the infringement and also materially
 7   contributed and caused the infringement by, including but not limited to,
 8   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
 9   Night” and/or permitting their use.
10         192. Defendant has received significant financial benefits as a result of the
11   infringement.
12   Defendant Artist Nation Management Group, Inc.
13         193. Artist Nation is a Delaware corporation, headquartered in Beverly
14   Hills, CA. Artist Nation is a general partner of Sal and CO LP and/or Sal and CO
15   Management LP.
16         194. Defendant directly infringed Plaintiffs’ song by duplicating it,
17   creating derivative works, and otherwise reproducing it without authorization.
18         195. At all points Defendant had the right and ability to control or stop the
19   infringing conduct but failed to do so.
20         196. At all points Defendant knew of the infringement and also materially
21   contributed and caused the infringement by, including but not limited to,
22   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
23   Night” and/or permitting their use.
24         197. Defendant has received significant financial benefits as a result of the
25   infringement.
26

27

28

                                               24
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 25 of 41 Page ID #:25



 1   The Weeknd XO Music, ULC
 2          198.    Defendant The Weeknd XO, LLC, is a Canadian corporation,
 3   headquartered in Los Angeles, CA. Upon information and belief, Abel Tesfaye
 4   uses this entity to create, promote, and sell his music, and it acts as a label.
 5          199. Defendant directly infringed Plaintiffs’ song by duplicating it,
 6   creating derivative works, and otherwise reproducing it without authorization.
 7          200. At all points Defendant had the right and ability to control or stop the
 8   infringing conduct but failed to do so.
 9          201. At all points Defendant knew of the infringement and also materially
10   contributed and caused the infringement by, including but not limited to,
11   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
12   Night” and/or permitting their use.
13          202. Defendant has received significant financial benefits as a result of the
14   infringement.
15   XO&co, Inc.
16          “XO”
17          203.    Defendant XO&co, Inc. is a corporation doing business as “XO,” as a
18   label for The Weeknd. It is headquartered in Los Angeles, CA. Upon information
19   and belief, Abel Tesfaye uses this entity to create, promote, and sell his music, and
20   it acts as a label.
21          204. Defendant directly infringed Plaintiffs’ song by duplicating it,
22   creating derivative works, and otherwise reproducing it without authorization.
23          205. At all points Defendant had the right and ability to control or stop the
24   infringing conduct but failed to do so.
25          206. At all points Defendant knew of the infringement and also materially
26   contributed and caused the infringement by, including but not limited to,
27   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
28   Night” and/or permitting their use.

                                                 25
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 26 of 41 Page ID #:26



 1         207. Defendant has received significant financial benefits as a result of the
 2   infringement.
 3   Defendant UMG Recordings, Inc.                         (d/b/a             Republic
 4   Records)
 5         208. UMG Recordings is a Delaware Corporation headquartered in Los
 6   Angeles, CA. It is own by Universal Music Group.
 7         209. UMG is the record company and label which distributes The
 8   Weeknd’s music, doing so under the name Republic Records.
 9         210. Defendant directly infringed Plaintiffs’ song by duplicating it,
10   creating derivative works, and otherwise reproducing it without authorization.
11         211. At all points Defendant had the right and ability to control or stop the
12   infringing conduct but failed to do so.
13         212. At all points Defendant knew of the infringement and also materially
14   contributed and caused the infringement by, including but not limited to,
15   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
16   Night” and/or permitting their use.
17         213. Defendant has received significant financial benefits as a result of the
18   infringement.
19                                             *****
20         214. On information and belief, each and every Defendant was an agent,
21   partner, representative, affiliate, employee, alter ego, or co-conspirator of each and
22   every other Defendant, and in doing the things alleged herein, each and every
23   Defendant was acting pursuant to such conspiracy and/or within the course and
24   scope of such agency, representation, affiliation, control or employment and was
25   acting with the consent, permission and authorization of the other Defendants.
26   Moreover, on information and belief, each Defendant who joined the conspiracy
27   after its formation ratified, adopted and is liable for all acts committed in
28

                                                 26
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 27 of 41 Page ID #:27



 1   furtherance of the conspiracy including those committed before such Defendant
 2   joined the conspiracy.
 3         215. Whenever the Complaint refers to any act or acts of a Defendant, the
 4   reference shall also be deemed to mean that the directors, officers, employees,
 5   affiliates, controlling companies or agents of the responsible Defendants
 6   authorized such act while actively engaged in the management, direction or control
 7   of the affairs of Defendant, and each of them, and/or by persons who are the alter
 8   ego of Defendants, or while acting within the scope of their agency, affiliation,
 9   control, or employment. Whenever the Complaint refers to any act of Defendants,
10   the references shall be deemed to be the act of each Defendant, jointly and
11   severally.
12                                        *****
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                             27
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 28 of 41 Page ID #:28



 1

 2
            JURISDICTION AND VENUE
 3          216.     Plaintiffs hereby incorporate by reference the preceding paragraphs
 4   and repeats and realleges each of the allegations as if fully set forth here.
 5          217. The infringement of “I Need to Love” has occurred by virtue of the
 6   commercial exploitation of “A Lonely Night” which occurred, and continues to
 7   occur, in the Central District of California, the entire United States, and throughout
 8   the world.
 9          218. It is believed that “I Need to Love” was first copied and made into “A
10   Lonely Night” in Los Angeles, CA.
11          219. This action is brought as a copyright infringement case and related
12   claims; and therefore, subject matter jurisdiction lies within this Court, pursuant to
13   28 U.S.C. §§ 1331 and 1338.
14          220. The Central District of California has personal jurisdiction over each
15   and every Defendant by virtue of (1) their specific contacts with this district
16   concerning “A Lonely Night,” and (2) their general, systematic, and continuous
17   business and music contacts with this district, especially concerning the
18   exploitation of the Starboy album.
19          221. Furthermore, the defendants, as elaborated in the above section and
20   incorporated here by reference, reside in the Central District of California, and/or
21   do substantial business with those businesses which reside in this district related to
22   the allegations in this complaint.
23          222. Venue lies within this Court pursuant to 28 U.S.C. Sections
24   1391(b)(1) – (3), 1391(c), 1391(d), and 1400(a) in that one or more defendants
25   reside in this district or have agents that reside in the district and/or are found in
26   the district.
27                                            *****

28

                                                28
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 29 of 41 Page ID #:29



 1                                        C O UN T 1
 2
                        DIRECT COPYRIGHT INFRINGEMENT
 3
                                    (Against all Defendants.)
 4

 5         223. Plaintiffs hereby incorporate by reference the preceding paragraphs
 6   and repeats and realleges each of the allegations as if fully set forth here.
 7         224. Plaintiffs jointly own all rights in the musical composition “I Need To
 8   Love,” which is an original and novel copyrightable composition.
 9         225. To be liable for direct copyright infringement a defendant must have
10   had access to the work allegedly copied, and there must be substantial similarity
11   between the infringing work and the infringed work. Access can be established by
12   showing with direct or circumstantial evidence that the work in question was
13   actually copied. Access can also be established by demonstrating that the two
14   works are so strikingly similar that independent creation is precluded. Substantial
15   similarity is proven by demonstrating that an ordinary person would recognize the
16   infringing song as having been taken from the Plaintiffs’ protected expression.
17         226. Here, access is proven by the striking similarity between “I Need to
18   Love” and “A Lonely Night,” which precludes independent creation. The chorus in
19   “A Lonely Night” is practically identical to the verse in “I Need to Love,”
20   including the melody, rhythm, and pitch. The similarities could not have been the
21   result of a coincidence.
22         227. Furthermore, access is proven by Defendants’ relationships with
23   Plaintiffs’ former publisher. Defendant Universal and its predecessor company
24   acquired the rights to Plaintiffs’ music, including “I Need to Love,” and promoted
25   it throughout the world from 2005 to November 11, 2016. Defendant Quenneville
26   was an in-house producer during this time period for Universal Music. Quenneville
27   was also an in house producer for The Weeknd, and co-wrote five songs on the
28

                                                29
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 30 of 41 Page ID #:30



 1   Starboy album including “A Lonely Night.” Starboy was released on November
 2   25, 2016.
 3         228. Given Quenneville positions with Universal and The Weeknd, and
 4   given that Plaintiffs’ music (including “I Need to Love”) was with Universal,
 5   Defendants clearly had access to Plaintiffs’ music.
 6         229. Furthermore, Defendants’ songwriting process uses other people’s
 7   music as the basis for many of their songs.
 8         230. At no point have Plaintiffs given Defendants permission to use “I
 9   Need to Love” or any part of the protected musical expression and/or composition
10   in that song.
11         231. Defendants directly copied parts of Plaintiffs’ composition “I Need to
12   Love” in the song “A Lonely Night.”
13         232. The parts of “I Need to Love” copied in “A Lonely Night” are
14   substantially similar, and strikingly similar, as explained by Plaintiff’s expert
15   musicologist, Alexander Stewart. See Exhibit 1.
16         233. Without authorization or permission, Defendants have exploited
17   Plaintiffs’ composition, reaping tremendous financial rewards and other pecuniary
18   benefits to the detriment of Plaintiffs.
19         234. Defendants violated Plaintiffs’ exclusive rights by, including but not
20   limited to, doing the following:
21               a. copying and reproducing Plaintiffs’ work without permission,
22               b. preparing derivative works based upon Plaintiffs’ copyright which are
23                   substantially similar to Plaintiffs’ work,
24               c. distributing copies of the copyrighted work to the public,
25               d. performing the work publicly.
26         235. Defendants have also encouraged and otherwise induced third parties
27   to infringe on Plaintiffs’ copyright.
28

                                                   30
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 31 of 41 Page ID #:31



 1         236. On information and belief, the initial and predicate acts of copying of
 2   “I Need to Love” occurred in the United States in Los Angeles, CA.
 3         237. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
 4   are entitled to relief, including but not limited to actual damages, direct profits, and
 5   indirect profits. This includes but is not limited to licensing fees, mechanical
 6   royalties, advertising revenue, streaming revenue, and concert revenue—and any
 7   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
 8   album.
 9                                            *****

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                31
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 32 of 41 Page ID #:32



 1                                          COUNT II
 2
                   CONTRIBUTORY COPYRIGHT INFRINGEMENT
 3
                                      (Against all Defendants.)
 4

 5         238. Plaintiffs hereby incorporate by reference the preceding paragraphs
 6   and repeats and realleges each of the allegations as if fully set forth here.
 7         239. To state a claim contributory copyright infringement a plaintiff must
 8   show that the defendants induced, caused, materially contributed to, and
 9   participated in the infringement of Plaintiffs’ copyrighted song, “I Need to Love.”
10         240. Defendants had and have knowledge of the ongoing infringing
11   activity that is the subject of this lawsuit—the use of “I Need to Love” in “A
12   Lonely Night”—and have induced and materially contributed to the infringing
13   conduct of the direct infringers of Plaintiffs’ copyrighted song.
14         241. Without authorization or permission, Defendants continue to exploit
15   Plaintiffs’ song reaping tremendous financial rewards and other pecuniary benefits,
16   to the detriment of Plaintiff.
17         242. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
18   are entitled to relief, including but not limited to actual damages, direct profits, and
19   indirect profits. This includes but is not limited to licensing fees, mechanical
20   royalties, advertising revenue, streaming revenue, and concert revenue—and any
21   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
22   album.
23                                             *****

24

25

26

27

28

                                                 32
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 33 of 41 Page ID #:33



 1                                        COUNT III
 2
                      VICARIOUS COPYRIGHT INFRINGEMENT
 3
                                    (Against all Defendants.)
 4

 5         243. Plaintiffs hereby incorporate by reference the preceding paragraphs
 6   and repeats and realleges each of the allegations as if fully set forth here.
 7         244. To state a claim for vicarious copyright infringement the defendants
 8   must vicariously profit from the direct infringement while declining to exercise a
 9   right to stop or limit the direct infringement.
10         245. Here, all Defendants profit from the dissemination, sale, distribution,
11   and licensing of the song “A Lonely Night.”
12         246. Furthermore, Defendants, as producers, publishers, songwriters, and
13   copyright holders, all have control over the dissemination, sale, distribution, and
14   licensing of the song “A Lonely Night.”
15         247. Without authorization or permission, Defendants continue to exploit
16   “I Need to Love” as “A Lonely Night,” reaping tremendous financial rewards and
17   other pecuniary benefits, to the detriment of Plaintiffs.
18         248. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
19   are entitled to relief, including but not limited to actual damages, direct profits, and
20   indirect profits. This includes but is not limited to licensing fees, mechanical
21   royalties, advertising revenue, streaming revenue, and concert revenue—and any
22   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
23   album.
24

25

26

27

28

                                                33
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 34 of 41 Page ID #:34



 1                                        COUNT IV
 2                 DECLARATION OF AUTHORSHIP/OWNERSHIP
 3                                   (Against all Defendants)
 4

 5         249. Plaintiffs incorporate by reference and reallege the preceding
 6   paragraphs of this complaint.
 7         250. As delineated throughout this complaint, Plaintiffs are the joint
 8   authors and owners of “I Need To Love.” “I Need to Love” is a joint work.
 9         251. Because “I Need to Love” was used to create “A Lonely Night,” “A
10   Lonely Night” is a derivative work in which Plaintiffs have ownership.
11         252. Plaintiffs request that this Court declare that Plaintiffs are joint
12   authors and/or owners of the compositions and/or sound recordings for “I Need to
13   Love.”
14         253. Plaintiffs request that this Court declare that Plaintiffs are authors
15   and/or owners of the compositions and/or sound recordings for the derivative work
16   “A Lonely Night”—whatever form that authorship or ownership might take—and
17   all other works which use “I Need to Love.”
18         254. Plaintiff requests that all monies and credit that has thus far been
19   denied to them, and in the future, as a result of the exploitation of their intellectual
20   property be awarded to them.
21                                            *****

22

23

24

25

26

27

28

                                                34
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 35 of 41 Page ID #:35



 1                                  COUNT V
 2                      ACCOUNTING - DECLARATORY RELIEF
                               (Against all Defendants)
 3

 4
            255. Plaintiffs incorporate by reference and reallege the preceding
 5
     paragraphs of this complaint.
 6
            256. As delineated throughout this complaint, Plaintiffs are authors and
 7
     owners of “I Need to Love,” as well as the infringing work “A Lonely Night.”
 8
            257. Because Defendants are currently in constructive and apparent
 9
     possession of Plaintiffs’ intellectual property and monies, they owe fiduciary duties
10
     to Plaintiffs.
11
            258. Plaintiffs demand an accounting of all monies Defendants have
12
     received, and which Plaintiffs are due but have not been paid, as a result of the use
13
     and exploitation of their copyrighted work.
14
            259. All monies properly due to Plaintiffs not distributed should be
15
     distributed and otherwise awarded to Plaintiffs.
16
                                            *****
17

18

19

20
21

22

23

24

25

26

27

28

                                               35
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 36 of 41 Page ID #:36



 1                                         COUNT VI –
 2                 CONSTRUCTIVE TRUST - DECLARATORY RELIEF
 3                                    (Against all Defendants)
 4

 5          260. Plaintiffs incorporate by reference and reallege the preceding
 6   paragraphs of this complaint.
 7          261. As delineated throughout this complaint, Plaintiffs are authors and
 8   owners of “I Need to Love,” as well as the infringing work “A Lonely Night.”
 9          262. Because Defendants are currently in constructive and apparent
10   possession of Plaintiffs’ intellectual property and monies, they owe fiduciary duties
11   to Plaintiffs.
12          263.      Plaintiffs ask that the Court hold all past, current, and future monies
13   due to Plaintiffs in trust.
14                                             *****
15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  36
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 37 of 41 Page ID #:37



 1                                        COUNT VII
 2                               UNJUST ENRICHMENT
 3                                   (Against all Defendants)
 4

 5           264. Plaintiffs incorporate by reference and reallege the preceding
 6   paragraphs of this complaint.
 7           265.   All Defendants have profited off the use of Plaintiffs’ work without
 8   providing any credit, compensation, or obtaining authorization to exploit Plaintiffs’
 9   work.
10           266. Defendants have been enriched using Plaintiffs’ intellectual property
11   but have returned nothing to the true creators.
12           267. As delineated throughout this complaint, Plaintiffs are authors and
13   owners of “I Need to Love,” as well as the derivative work “A Lonely Night.”
14           268. This is unjust and Plaintiffs demand and request a judgment requiring
15   Defendants to pay to Plaintiffs all monies they have been unjustly enriched with.
16                                            *****

17

18

19

20
21

22

23

24

25

26

27

28

                                                37
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 38 of 41 Page ID #:38



 1                              C L AI M S FO R RE L I E F
 2
           Wherefore, Plaintiffs demand judgment in their favor on all Counts and
 3
     against all Defendants for an amount well in excess of the jurisdictional amount
 4
     required to guarantee a jury trial. Plaintiffs request that this Court determine and
 5
     declare that Plaintiffs are additionally awarded and afforded on all Counts:
 6
           (a)    Compensatory damages, together with interest, costs, and delay
 7
                  damages;
 8
           (b)    Actual damages, direct profits, and/or indirect profits, including but
 9
                  not limited to licensing fees, mechanical royalties, advertising
10
                  revenue, streaming revenue, concert revenue.
11
           (c)    Statutory damages of $150,000 per infringement pursuant to 17 U.S.
12
                  Code § 504 given the willfulness of Defendants’ conduct;
13
           (d)    Declarations of authorship and ownership;
14
           (e)    Accounting and constructive trust;
15
           (f)    Equitable relief pursuant to 17 U.S. Code § 502 and § 503;
16
           (g)    Punitive and exemplary damages;
17
           (h)    Injunctive and other equitable relief inclusive of but not limited to
18
                  impoundment, destruction, and halting of sales of the infringing
19
                  material.
20
           (i)    Costs and attorney’s fees; and
21
           (j)    Such other and further relief as the Court deems just, necessary, and
22
                  appropriate under the circumstances or allowed by statute.
23
     Dated: April 3, 2019            KULIK GOTTESMAN SIEGEL & WARE LLP
24

25                                   /s/ Glen L. Kulik
26                                   Glen L. Kulik, Esq.
                                     /s/ David A. Bernardoni
27                                   David A. Bernardoni, Esq.
28                                   Attorneys for Plaintiffs,
                                     William Smith, Brian Clover and Scott McCulloch
                                               38
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 39 of 41 Page ID #:39



 1                   DEMAND FOR JURY TRIAL
 2
          Plaintiffs herby demand a trial by jury on all claims and issues so triable.
 3

 4
     Dated: April 3, 2019           KULIK GOTTESMAN SIEGEL & WARE LLP
 5

 6                                  /s/ Glen L. Kulik
                                    Glen L. Kulik, Esq.
 7
                                    /s/ David A. Bernardoni
 8                                  David A. Bernardoni, Esq.
                                    Attorneys for Plaintiffs,
 9
                                    William Smith, Brian Clover and Scott McCulloch
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                              39
                COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 40 of 41 Page ID #:40



 1                            SPOLIATION CLAUSE
 2         Plaintiffs demand that Defendants take necessary actions to ensure the
 3   preservation of all documents and things related to the case—in any format—
 4   hardcopy, electronic, audio, and visual, inclusive of but not limited to: the Master
 5   recording of “A Lonely Night”, prior recordings of “A Lonely Night,” the
 6   individual audio tracks (both from prior recordings and initial/early takes), and any
 7   and all session audio, tracks, and takes (whether or not used in the final Master).
 8   Defendants should also preserve all ProTools files related to “A Lonely Night.” All
 9   material Defendants have related to “I Need to Love” should also be preserved.
10         Defendants are also put on notice to preserve all things including but not
11   limited to information, materials, communications, or other content/data related to
12   the averments in this case.
13

14   Dated: April 3, 2019            KULIK GOTTESMAN SIEGEL & WARE LLP
15

16
                                     /s/ Glen L. Kulik
                                     Glen L. Kulik, Esq.
17                                   /s/ David A. Bernardoni
18
                                     David A. Bernardoni, Esq.
                                     Attorneys for Plaintiffs,
19                                   William Smith, Brian Clover and Scott McCulloch
20
21

22

23

24

25

26

27

28

                                               40
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
 Case 2:19-cv-02507 Document 1 Filed 04/03/19 Page 41 of 41 Page ID #:41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                          1
                COMPLAINT FOR COPYRIGHT INFRINGEMENT
